Citation Nr: 1242352	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residual injury to the face with dental trauma.

5.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, his claims for service connection for PTSD, bilateral hearing loss, tinnitus, dental trauma, injury to the face, and diabetes mellitus.

In July 2006, the Veteran submitted a notice of disagreement (NOD).  On one page of the NOD, he provided a simple statement that he wishes to file an NOD with the decision dated in April 2006.  In an accompanying statement, he listed particular issues with which he disagreed.  These issues included the injury to the face with resulting loss of teeth, PTSD, "Issue Five" (diabetes mellitus), hearing loss and tinnitus.  

In February 2008, the RO issued a statement of the case (SOC) as to the issues of entitlement to service connection for PTSD, bilateral hearing loss, tinnitus, facial injury, and dental trauma.  The Veteran perfected these appeals by submitting a VA Form 9 in March 2008.

The Board notes that by way of the February 2010 supplemental SOC (SSOC), the RO consolidated the issues of service connection for an injury to the face with service connection for dental trauma.  The claim is now characterized as stated in the case caption, above.

As to the Veteran's PTSD claim, the Veteran in May 2009 submitted a statement clearly indicating that he was well aware that his claimed mental disorder may have differing diagnoses in various medical reports.  The Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1 (2009).  This issue, therefore, has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as reflected in the case caption, above.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Both were reviewed in full, however, the entire body of relevant evidence need not be discussed for the purposes of the remand, below. 

Finally, the Board notes that in a December 2007 statement, the Veteran suggested that he intended with his July 2006 NOD to appeal all of the issues denied by way of the April 2006 rating decision.  By way of a May 2008 letter, the RO informed the Veteran that his NOD as to the issues, other than those noted in the case caption, above, was untimely.  The Board, therefore, will not consider any claims other than those noted.

For the reasons described below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The claims folder does not include the Veteran's complete service treatment records.  During the early adjudication of the Veteran's claims, it was noted that the Veteran's service treatment records were missing.  More recently, the October 2011 supplemental statement of the case (SSOC) reflects that the Veteran's service treatment records have been located and associated with the claims file.  The evidence section of this SSOC suggests that Veteran's "complete service treatment records for the period of active duty from November 6, 1963, through March 3, 1967," are included in the claims file.  However, a review of the record reveals that only clinical notes dating between May 22, 1964, and June 22, 1964, are included in the service treatment record envelope in the file.  It is unclear whether the adjudicator actually reviewed "complete" service treatment records, or whether the adjudicator merely assumed that the service treatment record envelope actually contained a complete copy of the records.  Thus, either there are service treatment records missing from the claims file that had recently been associated with it, or only the clinical records from May and June 1964 have ever been of record, but the Veteran was misinformed as to the availability of his complete service treatment records.  Therefore, remand is necessary to either attempt to re-associate the mislaid "complete service treatment records" with the file or the Veteran should be advised as to the unavailability of the complete service treatment records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. §3.159(c) (2012). 

Finally, a review of the treatment records in the claims folder reveals that the most recent records from the VA Medical Center (VAMC) in Houston, Texas, are dated in January 2011.  On remand, the RO should seek these potentially relevant ongoing treatment records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, as to the Veteran's claim for service connection for diabetes mellitus, the Board recognizes that the Veteran, in July 2006, submitted a notice of disagreement with the April 2006 rating decision, which denied service connection for diabetes mellitus.  Included within this statement of disagreement, the Veteran mentioned the decision as to "Issue Five."  On the April 2006 rating decision, issue number 5 was service connection for diabetes mellitus.  Thus, the Board finds that the Veteran's reference to "Issue Five" reasonably constitutes a notice of disagreement with the April 2006 denial of service connection for diabetes mellitus.  

As his statement was received within one year of the April 2006 rating decision denying service connection for diabetes mellitus, the Board finds that it was a timely disagreement.  However, the February 2008 statement of the case did not include the issue of service connection for diabetes mellitus.  Where a statement 
of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing treatment records from the VAMC in Houston, Texas, dating since January 2011.

2.  Attempt to re-associate with the Veteran's claims file the Veteran's complete service treatment records, which an adjudicator at the Houston RO suggested were available to the RO in October 2011.  If the mis-laid records cannot be located, the RO/AMC should attempt to secure copies of the records through official channels.  All efforts to locate these records should be made.  Should the RO/AMC determine that such records are unobtainable, the file should be annotated as such and the Veteran notified of such.  

If the reference to having "complete service treatment records" was actually a mistaken belief by the adjudicator, a memorandum for the claims file should be prepared to explain such and an indication of whether further attempts to obtain the records would be futile should be addressed.  Then, the Veteran should be advised that his complete service treatment records are not available, and only clinical records from May to June 1964 are of record.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied as to the acquired psychiatric disorder, hearing loss, tinnitus, or facial injury with dental trauma claims, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the issues should be returned to the Board, if in order. 

4.  Issue a statement of the case reflecting adjudication of the claim of entitlement to service connection for diabetes mellitus so that the Veteran may have the opportunity to complete an appeal as to this issue (if he so desires) by filing a timely substantive appeal.  This issue should be returned to the Board only if the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

